Citation Nr: 0010675	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-13 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death, claimed as a result of tobacco use and nicotine 
dependence acquired during active service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.  He died on October [redacted], 1983.  The 
appellant is the veteran's surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, which denied the benefit sought by the appellant.


FINDINGS OF FACT

1.  The appellant filed her claim for Dependency and 
Indemnity Compensation (DIC) benefits in October 1997.

2.  The veteran died as a result of cardiopulmonary arrest 
due to or as a consequence of interventricular hemorrhage, 
right cerebellar metastatic cancer, and squamous cell 
carcinoma of the right lung.  

3.  There is no competent medical evidence of record linking 
the veteran's cause of death to the use of tobacco in service 
or to nicotine dependence acquired in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for cause of 
the veteran's death, claimed as a result of tobacco use and 
nicotine dependence acquired during active service, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that the death of a veteran 
will be considered as having been due to a service connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The service connected disability will be considered as the 
principal (primary) cause of death when such disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312 (1998).

The appellant contends that the veteran's death from lung 
cancer resulted from his use of tobacco during his period of 
active service and from nicotine dependence which was 
acquired in service and that service connection for the cause 
of the veteran's death is therefore warranted.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
appellant in developing the facts pertinent to her claim, and 
the claim must be denied.  Epps. v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998), which has since been 
codified at 38 U.S.C.A. § 1103 (1999).  The law prohibits 
service connection for death or disability resulting from an 
injury or disease due to in-service use of tobacco products 
by a veteran.  However, it applies only to claims filed after 
June 9, 1998.  As the appellant in this case filed her claim 
for DIC benefits in October 1997, the new law does not apply 
to her claim.

In February 1993, VA's General Counsel (VAGC) issued an 
opinion concerning when benefits may be awarded based upon 
in-service tobacco use.  VACG held that direct service 
connection may be granted if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2- 
93, 58 Fed. Reg. 42,756 (1993).  In June 1993, VAGC clarified 
that its February 1993 opinion did not mean that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion held that the fact that a disability 
allegedly related to tobacco use in service is not diagnosed 
until after service would not preclude establishment of 
service connection.  VAGC held that the claimant must 
demonstrate that the disability resulted from use of tobacco 
during service, and the adjudicator must take into 
consideration the possible effects of smoking before and 
after service.

In May 1997, VAGC issued an opinion concerning when service 
connection may be granted for disability or death due to 
nicotine dependence caused by in-service tobacco use.  VAGC 
indicated that secondary service connection may be granted if 
the following three questions can be answered affirmatively: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, VA's 
Under Secretary for Health found that nicotine dependence may 
be considered a disease for VA compensation purposes.  

Pursuant to the opinions of VAGC and the Undersecretary of 
Health, in order to establish a well grounded claim for 
service connection for the cause of a veteran's death due 
directly to tobacco use or secondarily to nicotine 
dependence, the record must include competent medical 
evidence that the veteran's cause of death resulted from in-
service tobacco use, or that he was nicotine dependent in 
service and nicotine dependence caused or materially or 
substantially contributed to his death.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995) (holding that, with respect to 
questions involving medical causation, credible medical 
evidence is required).

The veteran died on October [redacted], 1983.  The Certificate 
of Death lists the cause of death as cardiopulmonary arrest due 
to or as a consequence of interventricular hemorrhage, right 
cerebellar metastatic cancer, and squamous cell carcinoma of 
the right lung.  No other significant conditions contributing 
to the veteran's death were listed.

VA hospital summaries dated January 1983 to July 1983 and the 
summary of the veteran's terminal hospitalization from 
September 1983 to October 1983 at a VA medical facility 
disclose that squamous cell carcinoma of the right lung with 
metastasis to the cervical nodes had been diagnosed in 
December 1992.  A hospital summary dated in January 1983 
shows that the veteran reported that he had smoked about 1/2 to 
1 pack of cigarettes per day for 24 years. 

Service medical records do not reflect that the veteran used 
tobacco, or that he was nicotine dependent, or had cancer 
during active service. On VA Form 21-534 (Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child), the 
appellant indicated that the veteran started smoking in 
service and continued to smoke until he died.  Likewise, in a 
statement submitted in September 1998, the veteran's brothers 
indicated that the veteran was raised in a devout family, 
attended religious elementary and high schools and did not 
smoke prior to his period of active service.  The appellant 
alleges that the veteran began using tobacco and became 
addicted to nicotine during his period of service in the 
Marine Corps. 

Post-service medical evidence does not include a medical 
opinion linking the veteran's lung cancer, one of the causes 
of his death, to the use of tobacco in service or to nicotine 
dependence acquired in service.  Inasmuch as the record 
contains no competent medical evidence linking the veteran's 
cause of death to the use of tobacco in service or to 
nicotine dependence acquired in service, the appellant's 
claim for service connection for the cause of the veteran's 
death must be denied as not well grounded.  In this regard, 
the Board finds that the questions of whether and when an 
individual became dependent on nicotine are questions of 
medical diagnosis and medical causation requiring medical 
judgment.  No physician has made a finding that the veteran 
was nicotine dependent and acquired nicotine dependence while 
on active duty.  The statements made by the appellant and the 
veteran's brothers do not serve to make her claim well 
grounded, because they are not qualified by medical training 
and expertise to offer an opinion on questions of medical 
diagnosis and medical causation.  Espiritu.  

The Board is not aware of the existence of additional 
evidence that might well ground the appellant's claim; 
therefore, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  McKnight v. Gober, 131 F.3d 1483, 1484-
1485 (Fed. Cir. 1997).  That notwithstanding, the Board views 
its discussion as sufficient to inform the appellant of the 
elements necessary to well ground her claim and of the 
reasons why her current attempt has failed.

ORDER

A well grounded claim not having been submitted, service 
connection for the cause of the veteran's death is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 



- 7 -





- 1 -


